Citation Nr: 0819865	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-21 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for scars.

2.  Entitlement to service connection for a neck condition, 
to include scars, muscle spasm and stiffness.

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a shrapnel wound to the right 
arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for residuals of a 
shrapnel wound to the right arm and assigned a noncompensable 
rating effective November 7, 2003, and denied the veteran's 
claims of entitlement to service connection for scars, a neck 
condition, bilateral hearing loss, tinnitus and a foot 
condition.  The veteran submitted a timely notice of 
disagreement in September 2004, indicating that he disagreed 
with the assignment of a noncompensable rating for his right 
arm and the denial of his service connection claims for scars 
and a neck condition.

The claims of entitlement to service connection for bilateral 
hearing loss, tinnitus and a foot condition are not in 
appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).

The veteran initially requested a Decision Review Officer 
hearing in June 2005.  However, a May 2006 Report of Contact 
indicated that the veteran was unable to physically attend a 
hearing due to health problems.  Accordingly, the veteran's 
hearing request is considered withdrawn.

Pursuant to an October 2007 motion and the Board's granting 
thereof in November 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 20.900(c) (2007).

The aforementioned claims were previously remanded by the 
Board in December 2007 for additional evidentiary 
development.  


FINDINGS OF FACT

1.  There is no evidence of record establishing the veteran 
has scars.

2.  The veteran's neck condition, to include scars, muscle 
spasm and stiffness, are not the result of a disease or 
injury in service and arthritis did not manifest within one 
year of service separation.

3.  The residuals of a shrapnel wound to the arm (Muscle 
Group III) are not representative of moderate muscle 
disability.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a shrapnel wound to the right arm, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Scars were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A neck condition, to include scars, muscle spasms and 
stiffness, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for an initial compensable evaluation for 
the residuals of a shrapnel wound of the right arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 4.56, 4.73, 4.104, 
Diagnostic Code 5303 (2007).

4.  The criteria for referral for increased disability rating 
for residuals of a shrapnel wound of the right arm on an 
extra-schedular basis are not met.  38 C.F.R. §3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Regarding the increased rating claim, it arises from a 
granted claim of service connection.  The Court observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2007).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).   

Prior to initial adjudication of the veteran's claims, 
letters dated in January 2004, March 2006, February 2007 and 
January 2008 fully satisfied the duty to notify provisions, 
including notice of the degree of disability.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2007 and January 2008 letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  

A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claims, this was not prejudicial to him, since he 
was (1) subsequently provided adequate notice in March 2006, 
(2) the claim was readjudicated (3) and additional 
supplemental statements of the case (SSOC) were provided to 
the veteran in February 2007 and March 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  Though apparently destroyed by the fire at the 
National Personnel and Records Center in 1973, the available 
service treatment records have been associated with the 
claims file.  VA medical records are in the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran receives Social Security 
Administration benefits, but these were awarded based on age.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

In a case such as this where the veteran's service medical 
records are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out, 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claims, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Regarding the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

Regarding the service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims, as defined by law.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

Following the initial grant of service connection for 
residuals of a right arm shrapnel wound and the denial of the 
service connection claims, the RO scheduled follow-up 
examinations in July 2006 and February 2008, but the veteran 
failed to report for them.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  It is incumbent upon a veteran to submit to VA 
examinations when applying for a VA benefit, especially in 
instances, such as in this case, where an examination is 
essential to assessing the current severity of his service-
connected disability.  See 38 C.F.R. § 3.326, 3.655 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection Claims

The veteran alleges that he currently suffers from scars and 
a neck condition, to include muscle spasm and stiffness, that 
are the result of shrapnel wounds in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . .  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).  Based on review of the veteran's DD214, the Board 
concedes that the veteran participated in combat, as he is a 
recipient of the Purple Heart medal.

Regarding the veteran's claim of entitlement to scars, there 
is no objective medical evidence that the veteran has scars 
of any kind, much less that they are disabling.  In fact, in 
a May 2006 Report of Contact, the veteran stated that his 
scars had faded.  As noted above, VA made numerous attempts 
to provide the veteran with a medical examination to 
determine if he had a current disability and, if so, the 
etiology of any disability diagnosed.  Unfortunately, the 
veteran was unable to attend any of the five VA examinations 
that were scheduled for him.  While the Board can certainly 
empathize with the veteran that he is unable to travel to the 
VA Medical Center (VAMC) in Chicago for his examination due 
to poor health and age, the fact remains that the veteran has 
not been shown to have any scars, nor has a nexus statement 
been made that any scars he may have were the result of his 
time in service.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
scars, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

Regarding the veteran's current neck condition, he has been 
diagnosed with several problems.  In 1997, magnetic resonance 
imaging (MRI) revealed narrowing of C5-6 and C6-7.  There was 
degenerative osteoarthritis spurring, though the cervical 
spine was otherwise considered normal.  See VAMC treatment 
records, MRI report, April 3, 1997.  The veteran also 
underwent an MRI in November 2001, the results of which 
indicated (1)diffuse arthritic changes with spondylosis and 
disc narrowing at C4-5 and C5-6, (2) posterior spurring and 
herniated discs at C3-4, C4-5 and C5-6 with slight 
impingement on the cervical rod and (3) mild to moderate 
spinal stenosis.  See Diagnostic Outpatient Clinic, MRI 
report, November 26, 2001.  Thus, the Board concedes that the 
veteran has current diagnoses of neck disabilities.  See 
Hickson, supra.

As indicated above, the veteran's service treatment records 
are unavailable.  The Board has conceded that the veteran 
participated in combat and it appears he is contending his 
neck condition is due to inservice injury, presumably during 
combat; however, there is no indication that the veteran 
suffered from neck disabilities within one year of service or 
for many years thereafter.  In fact, the first documented 
medical treatment for a neck disability was in 1997, more 
than 50 years after the veteran's discharge from service.  
Nevertheless, element (2) of Hickson has been satisfied.

Finally, there is no indication in the record that the 
veteran's current neck disabilities are the result of a 
disease or injury in service.  VA has made multiple attempts 
to provide the veteran with examinations to determine the 
nature and severity of the veteran's neck disabilities.  As 
noted, the veteran was unable to report to these scheduled 
examinations.  As such, there is no medical evidence of 
record that links the veteran's current disabilities to 
service.  The veteran's claim fails to meet element (3) of 
Hickson.

The only remaining evidence in support of the veteran's 
claims are lay statements alleging that scars and a neck 
condition are the result of service.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss his 
pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He 
is not, however, competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that scars and his 
current neck disabilities are related to service.  There is 
not an approximate balance of evidence.  

III.  Initial Compensable Disability Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in 
this case, an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found; in 
other words, the ratings may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A disability may require 
re-rating in accordance with changes in a veteran's 
condition.    The record in this case, however, does not 
support assigning different percentage disability ratings 
during the period in question.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's disability has been rated in accordance with 38 
C.F.R. Part 4, Diagnostic Codes 5303 (2007).  A 
noncompensable evaluation is warranted for slight disability 
of Muscle Group III.  A 20 percent evaluation is warranted 
for moderate or moderately severe disability of Muscle Group 
III.  A 30 percent evaluation requires severe disability.  
Muscle Group III affects elevation and abduction of the arm 
to level with the shoulder; it also assists in forward and 
backward swinging of the arm.

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56 (2007).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2007).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  See 38 
C.F.R. § 4.56(b) (2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  See 38 C.F.R. 
§ 4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile or no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  See 38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of a wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  

Evidence of unemployability because of inability to keep up 
with work requirements, if present, must be considered.  The 
objective findings are entrance and, if present, exit scars 
that are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  The tests of strength and endurance of the 
compared with the sound side) give positive evidence of 
impairment.  See 
38 C.F.R. § 4.56(d)(3) (2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include ragged, depressed and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of the missile.  X-ray films may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows loss of deep fascia or of muscle 
substance. Soft or flabby muscles are in the wounded area.  
The muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2007).  
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2007).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  See 38 C.F.R. Part 4 (2007).  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  Under Diagnostic Code 
5203, for impairment of the clavicle or scapula in the major 
or minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
See 38 C.F.R. Part 4, Diagnostic Code 5203 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (2007) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2007).

The veteran contends that the residuals of the shrapnel wound 
to his right arm are more severe than contemplated by his 
noncompensable rating.  Specifically, the veteran's 
representative stated that the injury the veteran suffered in 
service was a through-and-through wound that caused muscle 
damage and, as such, the veteran has a moderate disability.  
Accordingly, he would be entitled to at least a 20 percent 
disability rating.  See 38 C.F.R. § 4.56(b), 4.73, Diagnostic 
Code 5303 (2007).  However, as with his service connection 
claims, the veteran has failed to report to all of the 
scheduled VA examinations to determine the current severity 
of his service-connected wound residuals.  The veteran has 
also failed to provide any response to the VCAA letters 
issued to him requesting additional information.  As such, 
the Board may not grant the veteran's claim of entitlement to 
a compensable disability rating.  See 38 C.F.R. § 3.655 
(2007).

The Board adds that an additional disability evaluation is 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).  In 
this instance, there is no evidence the veteran has any scars 
whatsoever as a result of his shrapnel wound.  Accordingly, 
the preponderance of the evidence is against a separate 
disability rating for any scar on the right arm as a residual 
of a shrapnel wound.

Additionally, 38 C.F.R. § 3.321(b)(1) (2007) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial 
precedent has held that, in the absence of "evidence of 'an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards' . . . the 
Board [is] not required to discuss the possible application 
of § 3.321(b)(1)."  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating. Furthermore, there is no 
evidence that the right arm shrapnel wound residuals caused 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2007) is not appropriate.




ORDER

Entitlement to service connection for scars is denied.

Entitlement to service connection for a neck condition, to 
include scars, muscle spasm and stiffness, is denied.

Entitlement to an initial compensable disability evaluation 
for residuals of a shrapnel wound to the arm is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


